Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawings submitted are not acceptable because: The drawings are objected to because: The present Drawings 1-7 are so dark so dark that structural details cannot be clearly understood. The drawings must be reasonably free from erasures and must be free from alterations, overwriting, interlineations, folds, and copy marks. All drawings must be made by a process, which will give them satisfactory reproduction characteristics.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US Patent Application 20100330844 A1).
As per claim 1, Ito teaches a housing 41 of a high-speed transmission connector 40, fitted to an external connector 20 of a counterpart substrate 21 via a frontage (along 45 and 43, see paragraph [0044]), the housing 41 comprising: a bottom plate 46 forming a bottom of the frontage  (along lower shorter portion 45 and 43) and being provided with at least one boss on a surface opposite (46, seen in figure 16) to the frontage (along 45 and 43, see paragraph [0044]) side; a pair of first side walls (43 and 45) facing each other in a first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween; and a pair of second side walls (42 and 44) facing each other in a second direction (towards 45 and 43) orthogonal to the first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween, wherein the bottom plate 46 is provided with first through holes 47 for tolerance measurement (see paragraph [0056]) comprising inner peripheral surfaces flush (see paragraph [0057]) with inner side wall surfaces (seen in figure 15) of the first side walls and/or second through holes 47 for tolerance measurement (see paragraph [0056]) comprising inner peripheral surfaces flush (see paragraph [0057]) with inner side wall surfaces (seen in figure 15) of the second side walls (42 and 44).  
As per claim 2, Ito teaches a housing 41 of a high-speed transmission connector 40, wherein the first through holes 47 are provided at a position along a first intersection line (along 42 and 43) intersecting with the side wall surface of one first side wall (43 or  45) of the pair of first side walls (43 and 45), and at a position along a first intersection line (along 42 and 
As per claim 3, Ito teaches a housing 41 of a high-speed transmission connector 40, wherein the second through holes 47 are provided at a position along a second intersection line (along 44 and 45) intersecting with the side wall surface of one second side wall (along 44 or  45)  of the pair of second side walls (42 and 44), and at a position along a second intersection line (along 44 and 45) intersecting with the side wall surface of the other second side wall of the pair of second side walls (42 and 44), respectively.
As per claim 4, Ito teaches a housing 41 of a high-speed transmission connector 40, wherein the first through hole and the second through hole are one common through hole provided at an intersection portion (along 42, 43 or 45, 44) where the first intersection line (along 42 and 43) intersecting with the side wall surface of the first side wall (43 or 45) and the second intersection line (along 44 and 45) intersecting with the side wall surface of the second side wall intersect each other, and the common through hole is in a polygonal shape (along 42, 43, 44 and 45) which comprises a first inner peripheral surface (along 43 and 45) comprising the side wall surface of the first side wall in a same plane (along 42, 43, 44 and 45) and a second inner peripheral surface (along 42 and 44) comprising the side wall surface of the second side wall in a same plane (along 42, 43, 44 and 45).
As per claim 5, Ito teaches a housing 41 of a high-speed transmission connector 40, wherein bosses are provided on both sides of the surface on the opposite side of the bottom plate 46 separated in the first direction (towards 42 and 44) with the first through hole 47 sandwiched therebetween.
As per claim 6, Ito teaches a high-speed transmission connector 40, comprising: a frontage (along 45 and 43, see paragraph [0044]) to which a connector 40 of an external counterpart substrate 21 is fitted; a bottom plate 46 forming a bottom of the frontage  (along lower shorter portion 45 and 43) and being provided with a plurality of support holes (adjacent to 30, seen in figure 15, see paragraph [0044]) and provided with at least one boss on a surface opposite (46, seen in figure 16) to the frontage (along 45 and 43, see paragraph [0044]) side; a pair of first side walls (43 and 45) intersecting with the bottom plate 46 and facing each other in a first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween; and a pair of second side walls (42 and 44) intersecting with the bottom plate 46 and facing each other in a second direction (towards 45 and 43) orthogonal to the first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween, wherein the bottom plate 46 comprises: a housing 41 provided with first through holes 47 for tolerance measurement (see paragraph [0056]) comprising inner peripheral surfaces flush (see paragraph [0057]) with inner side wall surfaces (seen in figure 15) of the first side walls and/or second through holes 47 for tolerance measurement (see paragraph [0056]) comprising inner peripheral surfaces flush (see paragraph [0057]) with inner side wall surfaces (seen in figure 15) of the second side walls (42 and 44); and a plurality of contacts 50 fixed to the support holes (adjacent to 30, seen in figure 15, see paragraph [0044]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831